DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to applicant’s request for continued examination filed on July 12, 2020 in which claims 1-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Auto-completion of widely shared search queries.  The closest priors Zegler; Michael L.; et al. (US 2013/0028266), Cheung (US 5,361,262), and Jeddeloh et al (US 2005/0216677). either singularly or in combination, fail to anticipate or render obvious the recited features “A method, comprising: receiving a data stream with a plurality of packets; in response to receiving the data stream with the plurality of packets, distributing individual packets of the plurality of packets to inputs of each of a plurality of processing nodes, each of the plurality of processing nodes accepting or rejecting the individual packets distributed to the respective processing node based on definitions associated with the respective processing node and each respective processing node of the plurality of processing nodes having a local  input queue storing a respective number of packets distributed thereto, wherein distributing a respective packet of the plurality of packets to the inputs of each of the plurality of processing nodes includes delaying sending the respective packet to each of the plurality of processing nodes by a delay time that is a non-linear function of an average number of packets in the local input queues of the respective processing nodes” Specifically the distribution based on each of the plurality of processing nodes accepting or rejecting packets distributed to the respective processing node based on definitions associated with the respective processing nodes and each one having a local input queue storing a respective number of packets, also having a delay time that is a non-linear function of an average number of packets in the local input queues of the respective processing nodes.  
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Backman et al  (US 2006/0036717) relates to Coupling a filter graph space to a network driver space, specifically to filtering in filter graph space 152 is responsible for performing a specific task(s) in the signal reception and data extraction process. The number of filters in filter graph space 152 and their respective functions are dependent on the network type(s) filter graph space 152 is intended to support (including possibly future network types).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158